Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 1 of 15 PageID #: 3433




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division

  DEMONA FREEMAN,                                   )
                                                    )
                Plaintiff,                          )
                                                    )
          v.                                        ) Case No.     1:18-cv-3844-TWP-DLP
                                                    )
  OCWEN LOAN SERVICING, LLC, and                    )
  THE BANK OF NEW YORK MELLON f/k/a )
  The Bank of New York, as successor in interest to )
  JPMorgan Chase Bank, N.A., as Trustee for         )
  C-BASS Mortgage Loan Asset-Backed Certificates )
  Series, 2005-RPI,                                 )
                                                    )
                Defendants.                         )

                REPLY IN FURTHER SUPPORT OF MOTION TO ENTER
              FINAL JUDGMENT OR CERTIFY INTERLOCUTORY APPEAL

         Plaintiff, Demona Freeman (“Freeman”), by and through undersigned counsel, hereby

  submits this Reply In Further Support of Motion to Enter Final Judgement or Certify

  Interlocutory Appeal. In support thereof, Freeman states:


                                        INTRODUCTION

         Freeman has never been afforded the opportunity to actually amend, or cure any alleged

  technical pleading defect. While true the operative Complaint has been modified on two prior

  occasions, leave was first sought and received “to make additional claims against Ocwen based

  on significant factual developments that occurred since the filing of the Complaint(,)” (Filing

  No. 21), then “to make additional claims against Ocwen for violations of the Ind. Deceptive

  Consumer Sales Act, I.C. § 14-5-0.5, et seq., and the Telephone Consumer Protection Act.”
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 2 of 15 PageID #: 3434




  (Filing No. 53). Thus, as indicated in the corresponding (unopposed) motions for leave, and

  evidenced by the changes occurring as a result, these “amendments'' were actually supplements

  contemplated by Rule 15(d) of the Federal Rules of Civil Procedure. In response to each of the

  supplemented Complaints, Ocwen promptly filed an Answer. On September 24, 2019 - nine

  months after the initiation of these proceedings, only after the Court’s denial of Freeman’s

  motion for leave to further supplement the Complaint (Filing No. 83), and in response to

  Freeman filing a corrected copy of the Second Amended Complaint to cure exhibit numbering

  and hyperlinking deficiencies, Ocwen sought dismissal of all claims raised against it. On

  December 21, 2020, the Court entered its Order on Defendant’s Motion to Dismiss (“MTD

  Order”) dismissing with prejudice Count V, Count VI, Count VII and Count X (the “Dismissed

  Claims”).

                                            ARGUMENT

         I.      Freeman’s Delay in Seeking a Rule 54(b) Order Was Not Occasioned by
                 Neglect or Carelessness and Interests of Justice Require Abrogation of the
                 General Rule Set Forth in Schaefer to Avoid Hardship.

         Ocwen argues Freeman’s motion for entry of final judgement pursuant to Federal Rule of

  Civil Procedure 54(b) should be denied because it was untimely. In support, Ocwen cites to

  Schaefer v. First Nat’l Bank of Lincolnwood, 465 F.2d 234, 236 (7th Cir. 1972), where the

  Seventh Circuit held “as a general rule it is an abuse of discretion for a district judge to grant a

  motion for a Rule 54(b) order when the motion is filed more than thirty days after the entry of

  the adjudication to which it relates.” Id. However, Ocwen conveniently omits the court in

  Schaefer also held, “[t]here may be of course cases of extreme hardship where dilatoriness is not

  occasioned by neglect or carelessness in which the application of this general rule might be

  abrogated in the interest of justice.” Id. This oversight is likely because the instant matter is



                                                                                                    2
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 3 of 15 PageID #: 3435




  precisely the type of case where the general rule should be abrogated. In fact, Freeman is not

  aware of a single case in this Circuit where a motion for a Rule 54(b) order filed just two days

  late was denied, let alone one involving the hardships and circumstances found here. See, e.g.,

  Officer v. AS Chase Insurance Life & Annuity Co., 500 F. Supp. 2d 1083 (2007) (“Here, nearly

  two months after the order denying summary judgment, the Plaintiff filed a Motion for Rule

  54(b) Certification asserting that there is no just reason for delay. ”) (emphasis added); King v.

  Newbold, 845 F.3d 866 (7th Cir. 2017) (denying a Rule 54(b) motion made 13 months after

  partial summary judgment was granted and more than 30 days after entry of partial judgment on

  the pleadings).

          Preliminary, the language in Schaefer and its progeny suggest the phrase “extreme

  hardship” was to elucidate a situation where circumvention of the general 30 day rule would be

  warranted, not impose a bright line rule that extreme hardship always be present. See, e.g., King,

  845 F.3d at 868 (7th Cir. 2017) (“Here, King’s Rule 54(b) motion was made 13 months after

  partial summary judgment was granted and more than 30 days after entry of partial judgment on

  the pleadings. Because the motion was seriously tardy, King needed to show hardship.”)

  (emphasis added). It would be illogical to impose such a stringent standard when the Seventh

  Circuit itself declined to do so in the much more recent King opinion. In fact, because Rule 54(b)

  does not itself contain any express temporal restriction, it is arguably most appropriate to read

  Schaefer as requiring a showing of hardship against the particular delay. See, e.g., Bank of New

  York v. Hoyt, 108 F.R.D. 184, 185 (D.R.I. 1985) (“eschew[ing]” the inflexible criterion of

  Schaefer and holding “[t]o be sure, the longer an aggrieved party waits after receiving notice of

  the court’s ruling, the less likely it will be - in the typical case - that he can persuade the nisi

  prius court that there is, in the language of the rule, ‘no just reason for delay.’”)




                                                                                                    3
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 4 of 15 PageID #: 3436




          Notwithstanding the foregoing segue into the theoretical, the rule of Schaefer should not

  be applied here because Freeman can satisfy the requisite elements for abrogation including the

  extreme hardship. To wit, Freeman will be deprived of any chance of presenting her case in its

  entirety to the jury and the duration of this litigation will be dramatically increased. 1 These

  considerations alone exceed the hardship found in Hayes v. Wisconsin & Southern Railroad,

  LLC., 2020 WL 1955226 (2020)(declining to enter final judgment but finding insurers need to

  force insured to either appeal or accept the Court’s decision so it could forego further defense as

  “the sort of “extreme hardship” that would justify an exception to Schaefer’s 30 day rule.”), and

  interests of justice mandate Ocwen not be given an opportunity to advance knowingly false

  representations to the jury like it did via “Marla’s mistake” in Saccameno v. Ocwen Loan

  Servicing, LLC., 943 F.3d 1071, 180-182 (7th Cir. 2019).

          With respect to the existence of any neglect or carelessness associated with Freeman’s

  delay, this lawsuit presents unique issues of complex federal consumer protection statutes and

  the MTD Order was entered on December 21, 2020 - four days before Christmas. In the ensuing

  32 days, and in addition to other personal and professional obligations, counsel for Freeman fully

  reviewed the 36 page MTD Order and analyzed the basis upon which it was granted, fully

  briefed the Motion to Reconsider (filed on January 11, 2020) (Filing No. 140), drafted and filed

  an Adversary Complaint in Freeman’s reopened bankruptcy seeking relief per the Court’s

  instructions (AP Filing No. 1), prepared for and participated in a telephonic Discovery

  Conference on January 22, 2021, during which the Court was notified of Freeman’s intent to

  1
    For example, should an interim appeal be denied, and Freeman is successful in reviving Count V post trial of the
  surviving claims, a second trial will obviously be required. However, because of the unique and technical nature of
  Count V, and Ocwen’s insistence discovery now proceed tied solely to the contents of the Second Amended
  Complaint associated with the surviving claims, those proceedings will at a minimum require reopening discovery,
  conducting a second deposition of Ocwen’s 30(b)(6) representative and deposing additional fact witnesses. In short,
  it will be as if an entirely new lawsuit had been commenced. Moreover, because of the independent harm and the
  potential for punitive damages stemming from Count V, denial of an interim appeal will make resolution without a
  trial nearly impossible.


                                                                                                                    4
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 5 of 15 PageID #: 3437




  seek leave to appeal the MTD Order, and fully briefed the Motion for Rule 54(b) Order and

  Motion to Certify Interlocutory Appeal now at issue. During the same time, as detailed in the

  Reply to Response In Opposition to Motion to Reopen Bankruptcy Case filed in Freeman’s

  bankruptcy proceedings [BK Filing No. 161], undersigned counsel was also confronted with the

  death of a relative from Covid-19 and his daughter being severely injured in an accident. In the

  face of the above, despite exhaustive efforts including cancelling planned time off to work (and

  working weekends), Freeman’s delay simply could not be avoided.

         II.     The Dismissed Claims are Factually Distinct Such that Entry of Final
                 Judgment is Appropriate.

         Ocwen next argues that because the Dismissed Claims are intertwined they cannot be

  sufficiently factually distinct to warrant the entry of final judgment. Specifically, it suggests

  because all claims “arise out of an allegation that a certain amount of money owed on Plaintiff’s

  mortgage loan was disallowed by the Court in Plaintiff's Chapter 13 Bankruptcy, and subsequent

  servicing activities or credit reporting violated various laws because the purportedly disallowed

  amounts were sought…they do not involve different facts at all.” (Filing No. 160, at ECF pp. 7-

  8). While this position, and the gross oversimplification of the conduct to which it is tied, may

  have minimal footing with respect to Count X, it is groundless as to the other dismissed claims.

         Foremost, Ocwen concedes the Dismissed Claims each entail entirely distinct elements,

  injury, underlying conduct, and measure of damages. Second, with respect to Count V, the claim

  arises not simply from Ocwen’s “subsequent servicing activities or credit reporting” but its

  failure to investigate and correct inaccurate credit reporting upon receipt of Freeman’s disputes

  from TransUnion, LLC., Equifax Information Solutions, and Experian Information Services, Inc.

  despite full knowledge of systemic deficiencies with its credit reporting processes and systems.

  Prosecution of the claim will require discovery and the presentation of evidence on topics


                                                                                                     5
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 6 of 15 PageID #: 3438




  including Ocwen’s policies and procedures for handling ACDVs, the training, qualifications, and

  testimony of the individuals tasked with conducting the purported investigations responsive to

  the ACDVs, and issues of willfulness. Thus, Count V is “separate” from the remaining claims as

  it “involves different facts'' than the surviving claims and if the surviving claims were to be

  appealed at the end of the case the court would not have to go over the same ground it covered in

  an interim appeal. See, e.g., Lottie v. W. Am. Ins. Co., 408 F.3d 935, 939 (7th Cir. 2005) (“The

  test for separate claims under [Rule 54(b)] is whether the claim that is contended to be separate

  so overlaps the claim or claims that have been retained for trial that if the latter were to give rise

  to a separate appeal at the end of the case the court would have to go over the same ground that it

  had covered in the first appeal.”).

           III.     The Court’s Basis for Dismissing Count V: Violation of the FCRA §
                    1681s-2(b) (“Count V”) With Prejudice Meets the Criteria for an
                    Interlocutory Appeal (the “FCRA Issues”).

           Ocwen also argues the Dismissed Claims, with particular focus on the FCRA Issue, do

  not entail “controlling” or “contestable” questions of law and therefore do not satisfy the

  requisites for an interlocutory appeal. In addition, Ocwen contends Freeman has misconstrued

  the breadth of the MTD Order and asks the Court to ignore the indisputable contents of the

  ACDVs attached to the Second Amended Complaint. 2 With respect to the latter, if the Court

  were to consider the ACDVs, and in the broader of context of this litigation, it will realize one of

  two scenarios has occurred: Ocwen has vexatiously multiplied these proceedings by abusing the


  2
    Ocwen also posits Freeman’s presumption that if reinstated her FCRA claim would survive summary judgment is
  dubious. But given the contents of the ACDVs (including irrefutable evidence of a failure to make any changes to
  disputed reporting on numerous occasions upon receipt from a consumer reporting agency), Ocwen’s inability and
  failure to raise an accuracy defense, and the existence of internal investigations establishing complete knowledge
  and admit Ocwen’s inability to comply with the requirements of the FCRA, this is a virtual certainty. The only
  contestable element remaining would be whether any of Ocwen’s purported investigations were reasonable, a
  question of fact best left for the jury. See, e.g., Westra v. Credit Control Pinellas, 409 F.3d 825, 827 (7th Cir. 2005)
  (“Whether a defendant’s investigation is reasonable is a factual question normally reserved for trial.”).


                                                                                                                         6
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 7 of 15 PageID #: 3439




  very purpose of Iqbal and Twombley while concealing that which is undeniable, or Ocwen seeks

  to cement the dismissal of Count V and needlessly delay these proceedings by advancing legal

  positions only tenable if the undeniable remains ignored. Under either scenario, counsel for

  Ocwen walks a very fine line between a vigorous defense and sanctionable conduct.

         As for its argument Freeman has misconstrued the breadth of the MTD Order, Ocwen is

  mistaken. First, it would be inappropriate for the MTD Order to be interpreted in a manner

  exceeding the “triggering event” because Ocwen only sought dismissal on that basis: “Plaintiff

  has failed to alleged that she disputed her credit information with a consumer reporting agency[]

  or that any such dispute was transmitted by a consumer reporting agency to Ocwen[.]” See

  (Filing No. 87 at, ECF p. 16). Moreover, the MTD Order plainly reads: “The allegations are

  devoid of conclusory factual assertions to support the legal elements of a dispute being made to a

  credit reporting agency, and the credit reporting agency in turn notifying Ocwen of the dispute.”

  (Filing No. 133 at, ECP p. 30).

         With respect to Ocwen’s contention Freeman has failed to raise a “controlling” question

  of law, disposition of the FCRA Issues is “serious” if not integral to the case as a whole. See,

  e.g., Katz v. Carte Blance Corp. 496 F.2d 747, 755 (3d Cir.), cert. denied, 419 U.S. 885 (1974)

  (“[C]ontrolling’ means serious to the conduct of the litigation, either practically or legally… And

  on the practical level, saving of time of the district court and of expense to the litigants [are]

  deemed to be a rightly relevant factor.”); see also In re Ocwen Fed. Bank FSB, 2006 U.S. Dist.

  LEXIS 21715, 2006 WL 1371458 (N.D. Ill. May 16, 2006). As argued previously, an

  intermediate appeal would save considerable time and expense without necessarily delaying trial.

  In fact, because this matter is not stayed, will not be stayed, and trial is not scheduled until

  January 31, 2022, an interim appeal would ensure the conclusion of this matter is at worse




                                                                                                   7
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 8 of 15 PageID #: 3440




  delayed a couple of months. Further, if certification is denied, save Ocwen stipulating to forego

  seeking to limit the scope of discovery, the contours of trial and discovery are assuredly to be

  different. This is the reason, the only reason, Ocwen so fervently objects to an interim review. It

  hopes to limit the scope of discovery and ensure the piecemeal presentation of evidence to the

  jury; hide the scope and severity of its conduct. Thus, proceeding forward without an interim

  review of the MTD Order will affect “the scope of evidence in a complex case,” Garner v.

  Wolfinbarger, 430 F.2d 1093, 1097 (5th Cir. 1970), and the “scope of discovery procedure, and

  the expenditure of time, money and effort” ultimately required. Atlantic City Electric Co. v.

  General Electric Co., 207 F. Sup. 613, aff’d, 312 F.2d 236 (2d Cir. 1962), cert denied, 373 U.S.

  909 (1963).

         In regards to Ocwen’s contention Freeman has failed to raise a “contestable” question of

  law with respect to Count V, the mere fact the Seventh Circuit confronted the FCRA Issues and

  reached a different conclusion than the Court in Lang v. TCF Nat’l Bank, 249 Fed. Appx. 464,

  466 (7th Cir. 2007), even if in a nonbinding opinion, establishes “substantial grounds for

  difference of opinion.” It was entered after Twombly, its analysis and holding is unaffected by

  Iqbal, and should not be disregarded in favor of distinguishable cases from lower courts

  involving pro se litigants and unopposed positions. Moreover, even if arguendo Lang, Purcell v.

  Bank of America, 2010 WL 4955542 (2010), or the similar cases from other Circuits, do not

  constitute a conflict of law or precedent, Ocwen implicitly concedes they entail “a question of

  first impression,” Boim v. Quranic Literacy Inst. & Holy Land Found. For Relief and Dev., 291

  F.3d 1000 (7th Cir. 2002) (holding that questions of first impression regarding the interpretation

  of statutes were contestable) and “substantial grounds for difference of opinion.”

         IV.     The Court’s Basis for Dismissing Count VI: Violation of the Discharge
                 Injunction (“Count VI”) and Count VII: Violation of the Bankruptcy


                                                                                                   8
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 9 of 15 PageID #: 3441




                    Court’s Orders dated October 26, 2012 and April 8, 2013 (“Count VII”) (the
                    “Bankruptcy Claims”) With Prejudice Meets the Criteria for an
                    Interlocutory Appeal.

           Freeman has asked this Court to certify for interlocutory appeal the dismissal of her

  Bankruptcy Claims “with prejudice.” Such interlocutory appeal becomes moot if the Court

  clarifies or modifies the MTD Order to reflect that the Bankruptcy Claims were dismissed

  “without prejudice.” Freeman seeks this relief because absent clarification or modification,

  Ocwen will further advance an argument 3 her right to seek relief in bankruptcy court is barred by

  res judicata.

           a. Freeman stated the question of law she seeks to certify for interlocutory appeal and

  likewise satisfied the “question of law” element.

           Ocwen contends Freeman “fail[ed] to provide any argument or clear articulation on what

  ‘question of law’ she believes is properly subject to interlocutory appeal.” (Filing No. 160 at,

  ECF p. 22). This argument is demonstrably flawed. 4 First, Freeman plainly states “the Court’s

  application of a jurisdictional standard in dismissing [the Bankruptcy Claims] . . . with prejudice

  and without mention of transfer to the Bankruptcy Court is a controlling question of law within

  the meaning of 28 U.S.C. § 1292(b) … .” (Filing No. 147, at ECF p. 19) (emphasis added).

  3
    Ocwen’s arguments, both in its Response in Opposition to this instant Motion to Enter Final Judgement or Certify
  for Interlocutory Appeal (Filing No. 160) and in its Response in Opposition to Plaintiff’s Motion to Reconsider
  (Filing No. 154), clearly evidence Ocwen’s intent to raise a res judicata argument regarding this Court’s dismissal of
  the Bankruptcy Claims in an action by Freeman to properly pursue those claims in the Bankruptcy Court. Indeed,
  Ocwen has already asserted an affirmative defense of res judicata regarding these very claims asserted in Freeman’s
  Adversary Proceeding Complaint. See Freeman v. PHH Mortgage et al., Case No. 21-50006 (S.D. Ind. Bankr.),
  Def.’s Answer,(AP Filing No. 8, at ECF p.3) and Affirmative Defenses (“Plaintiff’s claims fail to the extent she is
  barred by the doctrines of estoppel (judicial, equitable, collateral or otherwise) and/or res judicata.”).
  4
    Despite its misrepresentations of Freeman’s articulation of the relevant “question of law” regarding the
  Bankruptcy Claims, Ocwen clearly understands which question of law Freeman believes is properly subject to
  interlocutory appeal. In its Response in Opposition to this instant Motion to Enter Final Judgement or Certify for
  Interlocutory Appeal, Ocwen acknowledges the jurisdictional issue as the relevant question of law. See, e.g., “With
  respect to the issue of whether the Court had jurisdiction to hear Plaintiff’s Bankruptcy claims, this matter is not
  ‘contestable.’” (Filing No. 160, at ECF p. 24) (though Ocwen misstates the question of law Freeman seeks to certify
  for interlocutory appeal as whether the Court had jurisdiction to hear Freeman’s Bankruptcy Claims, as opposed to
  the Court’s misapplication of a jurisdictional standard in dismissing the Bankruptcy Claims with prejudice, as
  Freeman argues in her Memorandum).


                                                                                                                      9
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 10 of 15 PageID #: 3442




   Insofar as Ocwen’s argument is premised on Freeman’s articulation of these issues in tandem,

   Courts routinely address the requisite “question of law” and “controlling” elements as one for

   purposes of analyzing the merits of a motion to certify for interlocutory appeal pursuant to

   Section 1292(b). See, e.g., Wine & Canvass Dev. LLC v. Weisser, Case No. 1:11-cv-01598-

   TWP-DKL, 2014 WL 5335831, 2014 U.S. Dist. LEXIS 149271, (S.D. Ind. Oct. 20, 2014) (Pratt,

   J.) (holding that because the 1292(b) factors are “conjunctive, not disjunctive,” and because

   Plaintiff’s Motion for Certificate of Appealability pursuant to 1292(b) failed to establish a

   question of law, Plaintiff’s Motion thus “fail[ed] for lack of a pure question of controlling law.”)

   (emphasis added) (citing Ahrenholz v. Bd. of Trust. of the Univ. of Ill., 219 F.3d 674, 676-77 (7th

   Cir. 2002));see also In re Text Messaging Antitrust Litig., 630 F.3d 622, 626 (7th Cir. 2010)

   (“Decisions holding that the application of a legal standard is a controlling question of law

   within the meaning of section 1292(b) are numerous.”).

          b. Freeman properly stated that the question of law she seeks to certify for interlocutory

   appeal is a “controlling” question of law.

          Ocwen argues Freeman failed to articulate the “controlling’’ element with respect to the

   Bankruptcy Claims. (Filing No. 160, at ECF p. 23). In doing so, Ocwen misstates Freeman’s

   argument as “suggest[ing] error in the Court’s Order dismissing the Bankruptcy claims because

   it was made ‘without mention of transfer to the Bankruptcy Court.’ … This is neither a proper

   question of law nor one that would be controlling.” (Filing No. 160, at ECF p. 23) (quoting

   Freeman’s Mem. in Supp. of Pl.’s Mot. to Enter Final J. or Certify Interlocutory Appeal, (Filing

   No. 147)). This misrepresentation of Freeman’s argument by Ocwen is demonstrably flawed.

   First, Freeman did articulate the controlling question of law: “[T]he Court’s application of a

   [seemingly] jurisdictional standard in dismissing [the Bankruptcy Claims] of Freeman’s Second


                                                                                                    10
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 11 of 15 PageID #: 3443




   Amended Complaint with prejudice and without mention of transfer to the Bankruptcy Court is a

   controlling question of law within the meaning of 28 U.S.C. § 1292(b) … .” (Filing No. 147 at

   p. 19) (emphasis added).

          c. Freeman satisfied the “contestable” element.

          Ocwen next argues Freeman failed to satisfy the “contestable” element with respect to the

   Bankruptcy Claims because “[t]he Seventh Circuit Court of Appeal [sic], this Court, and others

   have definitely held that there is no private right of action to bring a claim for violation of the

   Discharge Injunction or violations of a Bankruptcy court’s orders.” (Filing No. 160, at ECF p.

   24). Again, Ocwen obfuscates. The Court’s dismissal of Freeman’s bankruptcy related claims

   entail “substantial grounds for difference of opinion” because district courts in this Circuit have

   concluded they may properly adjudicate and enforce orders and rights inherent to the Bankruptcy

   Code, including the Discharge Injunction. See, e.g., Saccameno v. Ocwen Loan Servicing, LLC,

   372 F. Supp. 3d 609 (N.D. Ill. 2019) (Judge Joan Gottschall maintained jurisdiction and control

   over Plaintiff’s claim for     contempt of the bankruptcy discharge injunction through its

   termination by settlement after the jury trial on the non-bankruptcy claims); Price v. Rochford,

   947 F.2d 829, 832 n.1 (7th Cir. 1991) (“[A]fter a bankruptcy is over, it may well be more

   appropriate to bring suit [to enforce provisions of the Bankruptcy Code] in district court,

   especially when other claims are attached.”); Martin-Trigona v. Champion Federal Sav. & Loan

   Assoc., 892 F.2d 575, 577 (7th Cir. 1989) (recognizing that a suit to enforce certain rights under

   the Bankruptcy Code could be brought in district court before a district judge).

          Moreover, in this very District, Judge Sweeney recently denied a motion to dismiss

   aimed at a “claim” for contempt of a discharge injunction styled in the very same fashion as


                                                                                                   11
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 12 of 15 PageID #: 3444




   Count VI. See Crum v. SN Servicing, No 1:19-cv-02045-JRS-TAB, Order on Mot. to Reconsider,

   (Crum Filing No. 123). Accordingly, in the face of Ocwen’s continued efforts to promote form

   over substance, Freeman has established there is conflicting judicial opinion or “substantial

   grounds for a difference in opinion” about a district court’s ability to enforce and provide relief

   arising from the Bankruptcy Code, whether styled as a claim or motion for contempt, in this very

   District.

           Further, there is also conflicting judicial opinion regarding the propriety of dismissing a

   claim “with prejudice” for what amounts to a finding of a lack of proper jurisdiction. See, e.g., In

   re IFC Credit Corp.,663 F.3d 315, 320 (7th Cir. 2011) (citing Fed. R. Civ. P. 41(b))

   (“[D]ismissal for want of jurisdiction, not being an adjudication on the merits, is without

   prejudice.”) (emphasis added); Textile Prods. v. Mead Corp., 134 F.3d 1481, 1486 (Fed. Cir.

   1998); Fishburn v. Brown, 125 F.3d 979, 981 (6th Cir. 1997) (“[A]bsent subject matter

   jurisdiction the court has no authority to rule on the merits of [a] claim[].”); Crotwell v.

   Hockman-Lewis Ltd., 734 F.2d 767, 769 (“The district court properly concluded that it lacked

   subject matter jurisdiction. For some inexplicable reason, the defendants’ motion to dismiss was

   granted ‘with prejudice.’ This was error. Since the court lacked subject matter jurisdiction over

   the action, it had no power to render a judgment on the merits.”).

           d. Freeman satisfied the “expedition” element.

           Finally, Ocwen argues an interlocutory appeal will not expedite these proceedings.

   (Filing No. 160, at ECF p. 25). However, Freeman covered this ground previously. See (Filing

   No. 147, at ECF p. 22); see also (Filing No. 147, at ECF pp. 3-5). As stated, absent an interim

   appeal, Freeman will be forced to wait for final judgment on her surviving claims, and confront


                                                                                                    12
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 13 of 15 PageID #: 3445




   Ocwen’s res judicata defense in her reopened bankruptcy proceedings, before obtaining clarity

   on this issue. Thus, an immediate appeal regarding the dismissal with prejudice of the

   Bankruptcy Claims also would materially advance the ultimate termination of Freeman’s

   collective litigation against Ocwen.

                                          CONCLUSION

          For the foregoing reasons, Freeman respectfully requests that the Court enter final

   judgment pursuant to F.R.C.P. 54(b) with respect to Count V: Violation Fair Credit Reporting

   Act, Section 1681s-2(b); Count VI: Violation of the Discharge Injunction, 11 U.S.C. § 524;

   Count VII: Violation of the Bankruptcy Court’s Orders dated October 26, 2012 and April 8,

   2013 and, Count X: Violation of the Indiana Deceptive Consumer Sales Act, I.C. § 24-5-0.5, et

   seq. Alternatively, Freeman respectfully requests the Court amend its Order on Defendants’

   Motions to Dismiss (Filing No. 133) to certify it for immediate appeal pursuant to 28 U.S.C. §

   1292(b). See Fed. R. App. Proc. 5(a)(3) (the District Court may amend an order to certify it for

   appeal).


                                               Respectfully submitted,

                                               /s/ Travis W. Cohron
                                               Travis W. Cohron, No. 29562-30
                                               Oliva A. Hess, No. 36166-49
                                               CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                               320 N. Meridian Street, Suite 1100
                                               Indianapolis, IN 46204
                                               Telephone: (317) 637-1321
                                               tcohron@clarkquinnlaw.com
                                               ohess@clarkquinnlaw.com




                                                                                                13
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 14 of 15 PageID #: 3446




                                      /s/ Nicholas H. Wooten
                                      Nicholas H. Wooten, No. ASB-1870-o77n
                                      NICK WOOTEN, LLC
                                      5125 Burnt Pine Drive
                                      Conway, AR 72034
                                      Telephone: (833)-937-6389
                                      nick@nickwooten.com

                                      /s/ Rusty A. Payton
                                      Rusty A. Payton, IL Reg No. 6201771
                                      Payton Legal Group
                                      20 North Clark Street, Suite 3300
                                      Chicago, IL 60602
                                      Telephone: (773) 682-5210
                                      info@payton.legal

                                      Counsel for the Plaintiff




                                                                              14
Case 1:18-cv-03844-TWP-DLP Document 169 Filed 03/05/21 Page 15 of 15 PageID #: 3447




                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 5, 2021, a copy of the foregoing was filed electronically.
   Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
   electronic filing system. Parties may access this filing through the Court’s system.


   Carter R. Nichols
   Ethan G. Ostroff
   John C. Lynch (admitted Pro Hac Vice)
   TROUTMAN SANDERS LLP
   222 Central Park Avenue, Suite 2000
   Virginia Beach, VA 23454
   Telephone: (757) 687-7500
   carter.nichols@troutman.com
   ethan.ostroff@troutman.com
   john.lynch@troutman.com
   Counsel for Ocwen Loan Servicing, Inc. and The Bank of New York Mellon

                                                        /s/ Travis W. Cohron
                                                        Travis W. Cohron, No. 29562-30




                                                                                                       15
